DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the species of Figs. 4-6 in the reply filed on 06/29/2022 is acknowledged. 
The amendments filed 06/29/2022 are also acknowledged. Claims 1, 13, 14 and 16 have been amended; claims 11 and 12 have been canceled; no claims have been added or withdrawn. Claims 1-10 and 13-16 are now pending and under consideration.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “heater” in line 9 of each of claims 1 and 16 must be shown or the feature(s) canceled from the claim(s). Also, “cooling exhaust gas of the engine in a recuperating heat exchanger by transferring heat to stored air” in lines 3-4 of claims 1 and 16 must be shown or the feature(s) canceled from the claim(s)—Fig. 4 of Applicant’s drawings, for example, differently shows cooling an exhaust gas stream 23 of a reciprocating internal combustion engine 500 in a recuperating heat exchanger 305 by transferring heat to a compressed air stream 13 previously stored in, and discharged from, a storage reservoir 303. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 16 are objected to because of the following informalities:  
Claim 1 recites “the engine” in line 3, which should be amended to instead recite --the reciprocating internal combustion engine-- for consistency and proper antecedent basis with “a reciprocating internal combustion engine” in lines 1-2 of the claim.
Claim 1 recites “the engine” in line 5, which should be amended to instead recite --the reciprocating internal combustion engine-- for consistency and proper antecedent basis with “a reciprocating internal combustion engine” in lines 1-2 of the claim.
Claim 1 recites “the engine” in line 10, which should be amended to instead recite --the reciprocating internal combustion engine-- for consistency and proper antecedent basis with “a reciprocating internal combustion engine” in lines 1-2 of the claim.
Claim 16 recites “the engine” in line 3, which should be amended to instead recite --the reciprocating internal combustion engine-- for consistency and proper antecedent basis with “a reciprocating internal combustion engine” in lines 1-2 of the claim.
Claim 16 recites “the engine” in line 5, which should be amended to instead recite --the reciprocating internal combustion engine-- for consistency and proper antecedent basis with “a reciprocating internal combustion engine” in lines 1-2 of the claim.
Claim 16 recites “the engine” in line 10, which should be amended to instead recite --the reciprocating internal combustion engine-- for consistency and proper antecedent basis with “a reciprocating internal combustion engine” in lines 1-2 of the claim.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “system” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If Applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function. As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where Applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the Applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “stored air” in line 4 of claim 1 appears to be used by the claim to mean “air previously kept or accumulated for future use,” while the accepted meaning is “air kept or accumulated for future use.” The term is indefinite because the specification does not clearly redefine the term.
Claim 1 recites “cooling or heating the exhaust gas to a suitable temperature in a final trim cooler or heater” in line 9. Firstly, it is unclear whether “final trim” is intended to apply to each of the alternatively claimed “cooler” and “heater,” or whether “final trim” is only intended to apply to the alternatively claimed “cooler.” Next, as best understood by the examiner, “cooling […] the exhaust gas…” and “heating the exhaust gas…” are recited in the alternative, and “in a final trim cooler” and “in a […] heater” (or “in a final trim […] heater”) are recited in the alternative, and, assuming that “final trim” is only intended to apply to the alternatively claimed “cooler,” it appears that the scope of the claim is inclusive of each of the following alternative process steps: (1) “cooling […] the exhaust gas to a suitable temperature in a final trim cooler,” (2) “cooling […] the exhaust gas to a suitable temperature in a […] heater,” (3) “heating the exhaust gas to a suitable temperature in a final trim cooler,” and (4) “heating the exhaust gas to a suitable temperature in a […] heater,” and it is unclear what exactly is meant by each of the claimed alternative process steps (2) “cooling […] the exhaust gas to a suitable temperature in a […] heater” and (3) “heating the exhaust gas to a suitable temperature in a final trim cooler” because it is unclear how cooling would occur in a heater in the case of alternative process step (2) and because it is unclear how heating would occur in a cooler in the case of alternative process step (3). Additionally, the term “suitable” in “a suitable temperature” is a relative term which renders the claim indefinite. The term “suitable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The ordinary definition of “suitable” is understood to be “right or appropriate for a particular person, purpose, or situation,” such that the claim phrase “to a suitable temperature” appears to be a matter of preference or circumstance that can vary on a case-by-case basis depending upon differing objective(s) and/or requirement(s) in each situation. For example, it is unclear whether infringement would occur in a situation where a temperature that is “suitable” in the context of an otherwise equivalent method differs from the temperature that is “suitable” in Applicant’s method of claim 1.
Claim 1 recites “supplying the exhaust gas to the engine at a pressure requisite at an admission point” in line 10. Claim 1 previously recites “compressing the exhaust gas to a pressure needed for admission into the engine” in line 5. Firstly, it is unclear whether the “pressure” of “a pressure requisite at an admission point” in line 10 is intended to be the same as or different from the “pressure” of “a pressure needed for admission into the engine” in line 5. Thus, there appears to be improper antecedent basis for the limitation in the claim. Next, the term “requisite” in “at a pressure requisite at an admission point” is a relative term which renders the claim indefinite. The term “requisite” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The ordinary definition of “requisite” is understood to be “made necessary by particular circumstances or regulations,” such that the claim phrase “at a pressure requisite at an admission point” appears to be a matter of preference or circumstance that can vary on a case-by-case basis depending upon differing objective(s) and/or requirement(s) in each situation. For example, it is unclear whether infringement would occur in a situation where a pressure that is “requisite at an admission point” in the context of an otherwise equivalent method differs from the pressure that is “requisite at an admission point” in Applicant’s method of claim 1.
Claims 2-10 and 13-15 are dependent from claim 1, such that claims 2-10 and 13-15 also include the indefinite subject matter recited by claim 1, such that claims 2-10 and 13-15 are also rejected for at least the same reasons that claim 1 is rejected, as discussed in detail directly above with respect to claim 1.

Claim 10 recites “the gas” in line 1. Claim 10 is dependent from claim 1; however, neither claim previously introduces “a gas.” Claim 1 does, however, previously introduce “exhaust gas” in line 3, and it is unclear whether the “gas” in line 1 of claim 10 is intended to be the same as or different from the “exhaust gas” in line 3 of claim 1. Thus, it is unclear what exactly is meant by “the gas” in line 1 of claim 10, and there appears to be improper antecedent basis for the limitation in the claim.
Claim 10 recites “the compander” in line 2. Claim 10 is dependent from claim 1; however, neither claim previously introduces “a compander.” Claim 1 does, however, previously introduce “a compander module” in lines 5-6, and it is unclear whether the “compander” in line 2 of claim 10 is intended to be the same as or different from the “compander module” in lines 5-6 of claim 1. Thus, it is unclear what exactly is meant by “the compander” in line 2 of claim 10, and there appears to be improper antecedent basis for the limitation in the claim.

Claim 15 recites “the compander” in line 1. Claim 15 is dependent from claim 1; however, neither claim previously introduces “a compander.” Claim 1 does, however, previously introduce “a compander module” in lines 5-6, and it is unclear whether the “compander” in line 2 of claim 15 is intended to be the same as or different from the “compander module” in lines 5-6 of claim 1. Therefore, it is unclear what exactly is meant by “the compander” in line 2 of claim 15, and there appears to be improper antecedent basis for the limitation in the claim. 

Where Applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the Applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “stored air” in line 4 of claim 1 appears to be used by the claim to mean “air previously kept or accumulated for future use,” while the accepted meaning is “air kept or accumulated for future use.” The term is indefinite because the specification does not clearly redefine the term.
Claim 16 recites “cooling or heating the exhaust gas to a suitable temperature in a final trim cooler or heater” in line 9. Firstly, it is unclear whether “final trim” is intended to apply to each of the alternatively claimed “cooler” and “heater,” or whether “final trim” is only intended to apply to the alternatively claimed “cooler.” Next, as best understood by the examiner, “cooling […] the exhaust gas…” and “heating the exhaust gas…” are recited in the alternative, and “in a final trim cooler” and “in a […] heater” (or “in a final trim […] heater”) are recited in the alternative, and, assuming that “final trim” is only intended to apply to the alternatively claimed “cooler,” it appears that the scope of the claim is inclusive of each of the following alternative system functions: (1) “cooling […] the exhaust gas to a suitable temperature in a final trim cooler,” (2) “cooling […] the exhaust gas to a suitable temperature in a […] heater,” (3) “heating the exhaust gas to a suitable temperature in a final trim cooler,” and (4) “heating the exhaust gas to a suitable temperature in a […] heater,” and it is unclear what exactly is meant by each of the claimed alternative system functions (2) and (3) because it is unclear how cooling would occur in a heater in the case of alternative system function (2) and because it is unclear how heating would occur in a cooler in the case of alternative system function (3). Additionally, the term “suitable” in “a suitable temperature” is a relative term which renders the claim indefinite. The term “suitable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The ordinary definition of “suitable” is understood to be “right or appropriate for a particular person, purpose, or situation,” such that the claim phrase “to a suitable temperature” appears to be a matter of preference or circumstance that can vary on a case-by-case basis depending upon differing objective(s) and/or requirement(s) in each situation. For example, it is unclear whether infringement would occur in a situation where a temperature that is “suitable” in the context of an otherwise equivalent system differs from the temperature that is “suitable” in Applicant’s system of claim 16.
Claim 16 recites “supplying the exhaust gas to the engine at a pressure requisite at an admission point” in line 10. Claim 16 previously recites “compressing the exhaust gas to a pressure needed for admission into the engine” in line 5. Firstly, it is unclear whether the “pressure” of “a pressure requisite at an admission point” in line 10 is intended to be the same as or different from the “pressure” of “a pressure needed for admission into the engine” in line 5. Thus, there appears to be improper antecedent basis for the limitation in the claim. Next, the term “requisite” in “at a pressure requisite at an admission point” is a relative term which renders the claim indefinite. The term “requisite” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The ordinary definition of “requisite” is understood to be “made necessary by particular circumstances or regulations,” such that the claim phrase “at a pressure requisite at an admission point” appears to be a matter of preference or circumstance that can vary on a case-by-case basis depending upon differing objective(s) and/or requirement(s) in each situation. For example, it is unclear whether infringement would occur in a situation where a pressure that is “requisite at an admission point” in the context of an otherwise equivalent method differs from the pressure that is “requisite at an admission point” in Applicant’s system of claim 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2009/0235661 to Janssen (hereinafter: “Janssen”) in view of U.S. Patent Application Publication No. 2006/0260308 to Ingersoll (hereinafter: “Ingersoll”).
With respect to claim 1, Janssen teaches a method for increasing power output and enhancing efficiency of a reciprocating internal combustion engine, which comprises: (a) cooling exhaust gas of the engine in a recuperating heat exchanger by transferring heat to coolant or to the surrounding environment [as depicted by at least Fig. 3 and as discussed by at least ¶ 0010, 0012-0013 & 0018-0020, exhaust gas of an engine 110 (e.g., “reciprocating internal combustion engine”) is cooled in an exhaust gas recirculation (EGR) cooler 130 (e.g., “recuperating heat exchanger”) by transferring heat from the exhaust gas to coolant or to the surrounding environment]; (b) compressing the exhaust gas to a pressure needed for admission into the engine utilizing a compander module powered by expanding previously compressed air in an expander without parasitic power consumption (as depicted by at least Fig. 3 and as discussed by at least ¶ 0018-0020, the exhaust gas is compressed to a pressure that does not prevent admission into the engine 110 (e.g., “a pressure needed for admission into the engine”) using an EGR pump 140 (e.g., “compander module”) that is powered by expansion of gas, including air previously compressed by a compressor 122, in a turbine 141 (e.g., “expander”); nothing about the method of Janssen suggests resemblance of a biological parasite in living off of, being dependence on, or exploiting the engine 110 while giving little or nothing in return with respect to operation of an internal combustion engine system 300); c) mixing the exhaust gas with expanded air (as depicted by at least Fig. 3 and as discussed by at least ¶ 0018-0020, the exhaust gas mixes with air, including with air expanded in the turbine 141 at a location downstream of the turbine 141); and d) cooling or heating the exhaust gas to a suitable temperature in a final trim cooler or heater and supplying the exhaust gas to the engine at a pressure requisite at an admission point, without the need for additional compression and concomitant parasitic power consumption needed for exhaust gas recirculation [as depicted by at least Fig. 3 and as discussed by at least ¶ 0018-0020, the exhaust gas is cooled by a mixed charge cooler 157 (e.g., “final trim cooler”) to a temperature that is definable as being a “suitable temperature,” and the exhaust gas is supplied to an intake manifold 111 (e.g., “admission point”) of the engine 110 at a pressure needed for the engine 110 to operate with EGR; nothing about the method of Janssen suggests a need for additional compression beyond the compression already disclosed by Janssen, such that nothing about the method of Janssen suggests a need for naturally accompanying or associated resemblance of a biological parasite in living off of, being dependence on, or exploiting the internal combustion engine 110 while giving little or nothing in return with respect to EGR in the internal combustion engine system 300; because cooling the exhaust gas to a suitable temperature in a final trim cooler, cooling the exhaust gas to a suitable temperature in a heater, heating the exhaust gas to a suitable temperature in a final trim cooler, and heating the exhaust gas to a suitable temperature in a heater are recited in the alternative, it is sufficient to address one of the claimed alternatives].
Janssen appears to lack a clear teaching as to whether the method includes the underlined portion of: (a) cooling exhaust gas of the engine in a recuperating heat exchanger by transferring heat to stored air. Janssen also appears to lack a clear teaching as to whether the method includes the underlined portion of: (b) compressing the exhaust gas to a pressure needed for admission into the engine utilizing a compander module powered by expanding previously compressed and stored air in an expander without parasitic power consumption.
Ingersoll teaches a method for increasing power output and enhancing efficiency of an internal combustion engine (22), which comprises: storing compressed air (apparent from at least ¶ 0065 in view of at least Fig. 1); and cooling exhaust in a recuperating heat exchanger (28) by transferring heat to stored air (apparent from at least ¶ 0042 & 0065 in view of at least Fig. 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the method of Janssen with the teachings of Ingersoll such that the cooling exhaust gas of the engine in the recuperating heat exchanger is by transferring heat to stored air in order to increase the efficiency of the engine, and to output the stored air at a consistent and fixed pressure, especially since Janssen already teaches in one alternative embodiment to transfer the heat of the exhaust gas to (ambient) air via the recuperating heat exchanger, such that the method of Janssen modified by Ingersoll would only require a simple substitution of one known element for another to obtain predictable results (e.g., see: MPEP 2143_I_B). Therefore, it is also understood that the method of Janssen modified by Ingersoll would include (b) compressing the exhaust gas to a pressure needed for admission into the engine utilizing a compander module powered by expanding previously compressed and stored air in an expander without parasitic power consumption.

With respect to claim 2, Janssen modified supra teaches the method as recited in claim 1, wherein surplus power from a carbon-free generation resource is used to compress an ambient air stream in an intercooled, multi-stage process compressor to storage pressure, which is then cooled in an aftercooler with moisture removal to storage temperature [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and no part of the claim phrase “wherein surplus power from a carbon-free generation resource is used to compress an ambient air stream in an intercooled, multi-stage process compressor to storage pressure, which is then cooled in an aftercooler with moisture removal to storage temperature” appears to necessarily require further step(s) to be performed and/or further define any previously introduced steps of the claimed method, such that no part of the claim phrase “wherein surplus power from a carbon-free generation resource is used to compress an ambient air stream in an intercooled, multi-stage process compressor to storage pressure, which is then cooled in an aftercooler with moisture removal to storage temperature” necessarily provides further limitation to the claimed method under a broadest reasonable interpretation].

With respect to claim 3, Janssen modified supra teaches the method as recited in claim 2, wherein the carbon-free generation resource is solar or wind energy [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and no part of the claim phrase “wherein the carbon-free generation resource is solar or wind energy” appears to necessarily require further step(s) to be performed and/or further define any previously introduced steps of the claimed method, such that no part of the claim phrase “wherein the carbon-free generation resource is solar or wind energy” necessarily provides further limitation to the claimed method under a broadest reasonable interpretation].

With respect to claim 4, Janssen modified supra teaches the method as recited in claim 2, wherein the storage pressure is 100 bar [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and no part of the claim phrase “wherein the storage pressure is 100 bar” appears to necessarily require further step(s) to be performed and/or further define any previously introduced steps of the claimed method, such that no part of the claim phrase “wherein the storage pressure is 100 bar” necessarily provides further limitation to the claimed method under a broadest reasonable interpretation].

With respect to claim 5, Janssen modified supra teaches the method as recited in claim 2, wherein the storage temperature is 50°C [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and no part of the claim phrase “wherein the storage temperature is 50°C” appears to necessarily require further step(s) to be performed and/or further define any previously introduced steps of the claimed method, such that no part of the claim phrase “wherein the storage temperature is 50°C” necessarily provides further limitation to the claimed method under a broadest reasonable interpretation].

With respect to claim 6, Janssen modified supra teaches the method as recited in claim 2, wherein a surplus power source is a fossil fuel-fired generation asset [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and no part of the claim phrase “wherein a surplus power source is a fossil fuel-fired generation asset” appears to necessarily require further step(s) to be performed and/or further define any previously introduced steps of the claimed method, such that no part of the claim phrase “wherein a surplus power source is a fossil fuel-fired generation asset” necessarily provides further limitation to the claimed method under a broadest reasonable interpretation].

With respect to claim 7, Janssen modified supra teaches the method as recited in claim 6, wherein the fossil fuel-fired generation asset is a gas fired combined cycle power plant running overnight, or a nuclear power plant running at full load [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and no part of the claim phrase “wherein the fossil fuel-fired generation asset is a gas fired combined cycle power plant running overnight, or a nuclear power plant running at full load” appears to necessarily require further step(s) to be performed and/or further define any previously introduced steps of the claimed method, such that no part of the claim phrase “wherein the fossil fuel-fired generation asset is a gas fired combined cycle power plant running overnight, or a nuclear power plant running at full load” necessarily provides further limitation to the claimed method under a broadest reasonable interpretation].

With respect to claim 8, Janssen modified supra teaches the method as recited in claim 2, wherein up to 100% (v) H.sub.2 combustion is enabled for carbon-free power generation [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and no part of the claim phrase “wherein up to 100% (v) H.sub.2 combustion is enabled for carbon-free power generation” appears to necessarily require further step(s) to be performed and/or further define any previously introduced steps of the claimed method, such that no part of the claim phrase “wherein up to 100% (v) H.sub.2 combustion is enabled for carbon-free power generation” necessarily provides further limitation to the claimed method under a broadest reasonable interpretation].

With respect to claim 9, Janssen modified supra teaches the method as recited in claim 1, wherein the compander is self-balanced or designed to generate excess power to be used in a generator [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and no part of the claim phrase “wherein the compander is self-balanced or designed to generate excess power to be used in a generator” appears to necessarily require further step(s) to be performed and/or further define any previously introduced steps of the claimed method, such that no part of the claim phrase “wherein the compander is self-balanced or designed to generate excess power to be used in a generator” necessarily provides further limitation to the claimed method under a broadest reasonable interpretation].

With respect to claim 10, Janssen modified supra teaches the method as recited in claim 1, wherein the gas is natural gas or a mixture of H2 and methane, or a syngas [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and no part of the claim phrase “wherein the gas is natural gas or a mixture of H2 and methane, or a syngas” appears to necessarily require further step(s) to be performed and/or further define any previously introduced steps of the claimed method, such that no part of the claim phrase “wherein the gas is natural gas or a mixture of H2 and methane, or a syngas” necessarily provides further limitation to the claimed method under a broadest reasonable interpretation].

With respect to claim 13, Janssen modified supra teaches the method as recited in claim 1, wherein compressed air energy storage enables up to 100%(v) H2 combustion in the internal combustion engine, with enhanced efficiency and reduced NOx emissions [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and no part of the claim phrase “wherein compressed air energy storage enables up to 100%(v) H2 combustion in the internal combustion engine, with enhanced efficiency and reduced NOx emissions” appears to necessarily require further step(s) to be performed and/or further define any previously introduced steps of the claimed method, such that no part of the claim phrase “wherein compressed air energy storage enables up to 100%(v) H2 combustion in the internal combustion engine, with enhanced efficiency and reduced NOx emissions” necessarily provides further limitation to the claimed method under a broadest reasonable interpretation].

With respect to claim 14, Janssen modified supra teaches the method as recited in claim 1, wherein liquefied air energy storage enables up to 100%(v) H2 combustion in the internal combustion engine, with enhanced efficiency and reduced NOx emissions [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and no part of the claim phrase “wherein liquefied air energy storage enables up to 100%(v) H2 combustion in the internal combustion engine, with enhanced efficiency and reduced NOx emissions” appears to necessarily require further step(s) to be performed and/or further define any previously introduced steps of the claimed method, such that no part of the claim phrase “wherein liquefied air energy storage enables up to 100%(v) H2 combustion in the internal combustion engine, with enhanced efficiency and reduced NOx emissions” necessarily provides further limitation to the claimed method under a broadest reasonable interpretation].

With respect to claim 15, Janssen modified supra teaches the method as recited in claim 1, wherein extra electric power output and higher efficiency is facilitated by using excess power generation from the compander in a synchronous AC generator [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and no part of the claim phrase “wherein extra electric power output and higher efficiency is facilitated by using excess power generation from the compander in a synchronous AC generator” appears to necessarily require further step(s) to be performed and/or further define any previously introduced steps of the claimed method, such that no part of the claim phrase “wherein extra electric power output and higher efficiency is facilitated by using excess power generation from the compander in a synchronous AC generator” necessarily provides further limitation to the claimed method under a broadest reasonable interpretation].

With respect to claim 16, Janssen modified supra teaches a system for increasing power output and enhancing efficiency of a reciprocating internal combustion engine, which comprises: (a) cooling exhaust gas of the engine in a recuperating heat exchanger by transferring heat to stored air; (b) compressing the exhaust gas to a pressure needed for admission into the engine utilizing a compander module powered by expanding previously compressed and stored air in an expander without parasitic power consumption; c) mixing the exhaust gas with expanded air; and d) cooling or heating the exhaust gas to a suitable temperature in a final trim cooler or heater and supplying the exhaust gas to the engine at a pressure requisite at an admission point, without the need for additional compression and concomitant parasitic power consumption needed for exhaust gas recirculation (as discussed in detail above with respect to at least claim 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on the attached PTO-892 Notice of References Cited form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747